Champlin, 0. J.
Eespondents were convicted in the circuit court for the county of Bay, on January 20, A. D. 1885, of the crime of burglary, upon their plea of guilty. They were sentenced to be confined in the State prison at Jackson at hard labor for the period of 20 years.
' In November last they sued out a writ of error, and also a writ of certiorari, to the .circuit court for the county of Bay. The writ of error has brought the record of the judgment before us, which reads as follows:
“William Brennan, Thomas Learney, and William Clark, the respondents, having been upon their plea of guilty duly convicted of the crime of burglary, as appears by the record thereof, and having been on motion of the prosecuting attorney brought to the bar of the court for sentence, and having then been asked by the court if they had anything to say why judgment should not be pronounced against them, and alleging no reason to the contrary, and the judge of said court having become satisfied after such investigation as he deemed necessary for that purpose, respecting the nature of the case and the circumstances of such plea, that the same was made freely and with full knowledge of the accusation against them, and without any undue influence, therefore it is ordered and adjudged by the court now here that the said William Brennan, Thomas Learney, and William Clark be severally confined in the State prison at Jackson at hard labor for the period of twenty years,'from and including this day.”
The respondents now seek to impeach this record by their affidavit for certiorari, by asserting that their plea of guilty was not voluntarily and freely made, and that the circuit judge made no investigation into the facts and circumstances before receiving their plea, and before pronouncing judgment upon them, and this after the *365circuit judge who presided at the trial has ceased to be a judge of the court.
It is sufficient to say that a judgment cannot be impeached in this way.- The circuit judge, however, has made return to the certiorari, which return shows that he sufficiently complied with the requirements of the statute1 and that respondents have no ground of complaint.
We do not wish to be understood as sanctioning the practice that a circuit judge after his term of office has expired can make a return to a writ of certiorari, nor do we see what the respondents can accomplish by a writ of certiorari in such case. No one but the judge who tried and pronounced sentence upon the prisoners could return to the matters set up in the affidavit, and such judge is no longer qualified to act.
Moreover, the writ of certiorari was directed to the circuit court, and not to the circuit judge, and the answer of the ex-judge is a voluntary proceeding, and is not regularly a component part of the return. Woodin v. PJioenix, 41 Mich. 655 (2 N. W. Eep. 923).
No error is apparent in the record before us, and the judgment is affirmed.
Morse, Campbell, and Grant, JJ., concurred.

 See head-note 1.